Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see Remarks Pages.1-3, filed on 11/24/2021, with respect to specification objection have been fully considered and are persuasive.  Therefore, the specification objection has been withdrawn and a Notice of Allowance is issued herewith. 
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Applicant representative (Harry Andrew Hild Jr.) on 12/01/2021.
The application has been amended as follows: 
Claims 12 and 17 have been amended as follows:
12. (Currently Amended) An apparatus, comprising: 
an n-type field effect transistor, comprising: 
a first conducting uniformly doped channel region comprising a plurality of silicon channels arranged in a spaced apart relation relative to each other; 
a first source positioned at a first end of the first conducting channel region; 

a first gate surrounding all sides of the first conducting channel region and filling in spaces between the plurality of silicon channels, the first gate including at least two different n-type threshold voltages provided by at least two different compositions in an n- type work function metal deposited in the first gate of the n-type field effect transistor; and a p-type field effect transistor, comprising: 
-4-a second uniformly doped n-type conducting channel region comprising a plurality of channels arranged in a spaced apart relation relative to each other; wherein the second uniformly doped n-type conducting channel region is formed of silicon germanium;
a second source positioned at a first end of the second conducting channel region; 
a second drain positioned at a second end of the second conducting channel region; and 
a second gate surrounding all sides of the second conducting channel region and filling in spaces between the plurality of channels, wherein the second gate comprises: 
an undoped substrate; and 
an adjustment oxide layer deposited over the substrate; and 
a work function metal deposited over the adjustment oxide layer, the second gate including at least two different p-type threshold voltages provides by at least two different compositions in the work function metal deposited in the p-type field effect transistor.
17. (Cancelled).
Allowable Subject Matter
Claims 1-6, 8-16, and 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The primary reason for the allowance of the claim is the inclusion of the limitation “a second uniformly doped n-type conducting channel region comprising a plurality of silicon germanium channels arranged in a spaced apart relation relative to each other” as recited in independent claim 1, in all of the claims which is not found in the prior art references.
Claims 2-6 and 8-11 are allowed for the same reasons as claim 1, from which they depend.
	The primary reason for the allowance of the claim is the inclusion of the limitation “a second uniformly doped n-type conducting channel region comprising a plurality of channels arranged in a spaced apart relation relative to each other, wherein the second uniformly doped n-type conducting channel region is formed of silicon germanium” as recited in independent claim 12, in all of the claims which is not found in the prior art references.
Claims 13-16 and 18-20 are allowed for the same reasons as claim 12, from which they depend.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BITEW A DINKE whose telephone number is (571)272-0534. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WILLIAM KRAIG can be reached on (571)272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BITEW A DINKE/Primary Examiner, Art Unit 2896